Citation Nr: 0414506	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to October 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

This case was the subject of a Board remand dated in July 
2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

In a July 11, 2003, remand, the Board requested that the RO 
assure compliance with the applicable requirements of the 
VCAA.  The July 29, 2003, letter issued by the Appeals 
Management Center is not sufficient to comply with the VCAA.  
The letter states that the veteran's claim was denied on July 
11, 2003, that the appeal period for this decision had 
expired, and that the receipt of new and material evidence 
was required to for reconsideration of the appeal.  In fact, 
there was no denial of the veteran's claim on July 11, 2003 
(this was the date of the Board's remand of this case to the 
RO); and the veteran has timely appealed the April 2000 
initial RO administrative decision issued in this case (a 
Notice of Disagreement was received in August 2000 and a VA 
Form 9 was received in March 2002, within 60 days of the 
January 2002 Statement of the Case), so that there is no 
requirement to submit new and material evidence for 
reconsideration of the claim.  This case must be remanded for 
compliance with the VCAA.  The veteran should be notified 
that the current basis for denying his claim is that his 
disabling head injury was incurred as a result of the his own 
willful misconduct, so that the most relevant evidence he 
could submit would be evidence pertaining to whether the 
injury was indeed incurred as a result of his own willful 
misconduct.

Additionally, in response to the AMC's VCAA letter, the 
veteran's spouse recently submitted a November 2003 letter 
from the Social Security Administration (SSA), for the 
purpose of proving that the veteran's condition has not 
changed.  As this evidence has been identified as being 
relevant to the claim, and the SSA records might reasonably 
contain information as to the circumstances under which the 
veteran incurred his disabling head injury, the records of 
the SSA should be obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for non-service-
connected pension benefits of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In so doing, the RO should inform the 
veteran that the basis upon which his 
claim is currently denied is that his 
disabling head injury was due to his own 
willful misconduct, so that the most 
relevant evidence he could submit, or 
request the RO to assist him in 
obtaining, would be evidence pertaining 
to whether the injury was indeed incurred 
as a result of his own willful 
misconduct.

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. 

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to non-service-connected 
pension benefits with consideration of 
all of the evidence added to the record 
since the Supplemental Statement of the 
Case (SSOC) issued in March 2004.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




